In the Missouri Court of Appeals
                    Eastern District
                                        DIVISION FOUR

CARL W. PIERCE AND             .               )      No. ED93272
PAULA R. PIERCE,                               )
                                               )
       Appellants,                             )      Appeal from the Circuit Court
                                               )      of Gasconade County
                                               )
vs.                                            )      Honorable Robert D. Schollmeyer
                                               )
KEVIN SANDERLIN AND                            )
KAY T. SANDERLIN,                              )
                                               )
       Respondents.                            )      FILED: December 16, 2014

       Carl and Paula Pierce ("Appellants") appeal from the trial court's judgment finding they

had no interest in the 20-foot strip of land at issue and denying their request for an injunction.

We reverse and remand.

                                          I. Background

       Appellants bought the 25 acres in Gasconade County at issue here from Kenneth and

Beverly Pfautsch on January 20, 1997. Prior, the Pfautsches had purchased their land, totaling

about 30 acres, in April of 1998 from Donald and Shirley Boehm and their children. The deed

from the Boehms to the Pfautsches read as follows:

       Together with a 20' wide right-of-way from the above described tract to Highway
       H described as follows: Commencing at the Township corner being the Northeast
       corner of Section 1, thence with the Range line S02° 05'W 717.7' to the point of
       beginning at the north side of the 20' right of way, thence S02° 05'W 21.35'
       thence with the south side of right-of-way S 71° 36'W 315.0', thence N 88° 01'W
        394.5' to the east right-of-way of Highway H, thence with Highway H right-of-
        way N 21° 40'W 22.36', thence leaving highway right-of-way and with the north
        side of 20' wide right-of-way S 88° 01'E 401.2', thence N71° 36'E 317.5' to the
        point of beginning containing 0.33 acres more or less.

        Appellants agreed to buy from the Pfautsches a house and about 25 acres in Gasconade

County and the only means of access to the property, at the time, was over a private roadway

within a 20-foot-wide strip of land constituting an easement appurtenant, running from the west

boundary of the Pfautsch land to Missouri Highway H. 1 The contract contained a condition that

the "[p]rivate roadway is to be owned by . . . [Pfautsches] from State Highway H and included in

the sale." The contract described the land to be sold as being located in "Section 6, Township 45

North, Range 4 West and Section 1, Township 45 North, Range 5 West to contain 25.2 surveyed

acres as per survey #11,017 done by Elmer Birk . . . ."

        Around the same time, the Boehms and Pfautsches executed an agreement imposing

restrictions on the lands owned by the two families, which referred to the Pfautsches' land as

being located in Section 6, Township 45 North, Range 4 West and included the 20-foot-wide

easement appurtenant.2

        On April 1, 1997, the Pfautsches executed a general warranty deed that described the

25.2 acre tract purchased by Appellants and, in a separate paragraph, the 20-foot roadway

easement appurtenant the Pfautsches received from the Boehms. This deed contained the same

metes and bounds description of the easement as the original conveyance from the Boehms to the

Pfautsches, and the efficacy of this deed was not questioned at trial. However, Appellants

noticed that the deed conveyed only an easement over the 20-foot strip, and not the fee title

conveyance required by the sale contract. Appellants were able to obtain a quitclaim deed from

1
  The additional five acres not included in the sale to Appellants is located on the north side of Boy Scout Road.
2
  The descriptions of the land and the roadway easement in the deed that was executed transferring the property from
the Boehms to the Pfautsches contained differing Section numbers, but the professional land surveyor at trial
testified that the legal descriptions started at the same place, despite the references to different sections.

                                                         2
the Boehms granting them fee title to the 20-foot strip, but the "preamble" described the strip as

being located in Section 1, Township 45 North, Range 4 West, instead of Range 5 West where

the strip is actually located.

        Appellants filed their Petition for Temporary and Permanent Injunction and for Other

Relief after an incident where a large logging truck blocked the roadway and, at the instruction

of neighboring property owner Respondent Kevin Sanderlin, would not move. Appellants could

not drive around the truck and told Sanderlin the truck was illegally parked and needed to be

moved, at which point Sanderlin claimed he owned the driveway and heated words were

exchanged. Appellants alleged in their Amended Petition that they owned the 20-foot strip of

land, that Sanderlin had trespassed upon it by blocking the roadway, and that, as the roadway

was Appellants' only means of access to their property, they would suffer irreparable harm if

Sanderlin was not enjoined from trespassing or damaging the strip.

        On June 10, 2009, after a bench trial, the trial court ruled in favor of Defendants and

denied Appellants' claims for an injunction and damages , holding that Appellants "do not hold

or possess any legal and equitable rights in, to or concerning the alleged '20-foot strip of land[.]'"

This appeal follows.

                                            II. Discussion

        Appellants raise three points on appeal, all of which ultimately argue the trial court erred

in finding that Appellants had no right, title, or interest in the 20-foot strip of land at issue.

Specifically, Appellants claim they obtained title to the land by general warranty deed from the

Pfautsches, or alternatively, by quitclaim deed from the Boehms, and that Respondents'

affirmative defenses were deficiently pleaded.




                                                    3
        In a judge-tried case, we will sustain the trial court's judgment "unless there is no

substantial evidence to support it, unless it is against the weight of the evidence, unless it

erroneously declares the law, or unless it erroneously applies the law." Pearson v. Koster, 367
S.W.3d 36, 43 (Mo. banc 2012) (citing Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976)).

Claims that a judgment is unsupported by substantial evidence or against the weight of the

evidence must involve review of the trial court's factual determinations. Pearson, 367 S.W.3d at

43. However, we will apply de novo review to any determinations of law made by the trial court.

Id. (citation omitted).

        This case turns on what is obviously a typographical error in the range call of the

property description contained in the preamble to the quitclaim deed that purported to convey fee

title from the Boehms to Appellants. The strip is described as being located in Section 1,

Township 45 North, Range 4 West, rather than Range 5 West where the strip was in fact located.

        Respondents claimed that the mistake in range number caused the deed to be totally

defective so as to not convey the 20-foot strip at all. However, this does not follow the

established principles of deed interpretation. Courts "reject an interpretation that conveys

nothing in favor of one that conveys something." Jablonowski v. Logan, 169 S.W.3d 128, 130

(Mo. App. E.D. 2005) (citation omitted); see also Bass Pro Outdoor World, L.P. v. Wilson, 965

S.W2d 890, 893 (Mo. App. S.D. 1998) (citation omitted). "We will declare a deed void for

uncertainty of description only where, after resorting to oral or other extrinsic proof, that which

was intended by the parties remains a 'mere matter of conjecture.'" Jablonowski, 169 S.W.3d at

130, quoting Hamburg Realty Co. v. Woods, 327 S.W.2d 138, 150 (Mo. banc 1959) (citation

omitted). If a deed allows for one reasonably skilled in determining land locations to figure out




                                                  4
the location of the property, the description is considered sufficient. Jablonowski, 169 S.W.3d at

130.

       Here, the quitclaim deed from the Boehms to Appellants would convey nothing if read

literally, with Range 4 West instead of Range 5 West. This is not the favored means of deed

interpretation. Further, both professional land surveyors who testified at trial testified they

believed the range number to be a mistake, and that they still found the 20-foot roadway strip

easily even with the wrong range number listed. Both agreed this was clearly a mistake, citing

as evidence: prior deeds and surveys of record, the metes and bounds description in the body of

the deed after the preamble, the reference to the land being in Gasconade County and not several

miles away in Franklin County, and their own physical inspections of the property and the

monuments from prior surveys they found. The two surveyors were reasonably skilled in

determining land locations and had no trouble determining what 20-foot strip the quitclaim deed

was meant to convey.

       "Missouri's long-standing, cardinal rule of construction is that a deed must be construed

as nearly as may be by the parties' intentions[.]" Id. at 131. The trial court's decision was not in

conjunction with the parties' expressed intentions, as Appellants obviously intended to purchase

the 20-foot strip, and the Boehms clearly intended to convey it by quitclaim deed, if they had not

already conveyed it to the Pfautsches. Appellants' first two points are granted. As such, we need

not reach Appellants' third point.

       The trial court's judgment is without substantial evidence to support it and is so arbitrary

and unreasonable that it amounts to an abuse of discretion. We reverse the judgment of the trial

court and remand for further proceedings consistent with this opinion.




                                                  5
                                          III. Conclusion

         The judgment of the trial court is reversed and remanded, with directions to the trial

court.




                                               ___________________________________
                                               ROY L. RICHTER, Judge

Patricia L. Cohen, P.J., concurs.
Robert M. Clayton III, J., concurs.




                                                  6